BUTTLER, P. J.,
dissenting.
Because I do not think that ORS 657.290(1) restricts the Division’s authority to correct an error of any kind pending a request for hearing, I dissent.
Concededly, the language of both ORS 657.290(1) and ORS 657.265(6) is confusing. However, I think a commonsense reading of the phrase, “irrespective of whether it has become final * * *“ is that it means even if the decision has become final. Similarly, a commonsense reading of ORS 657.265(6) is that a decision is final if no request for hearing is filed within 20 days; otherwise the literal reading requires the conclusion that a decision is final at the instant it is issued, subject to condition subsequent which, if it occurs, renders the decision non-final.
Accordingly, I would read the two statutes together to mean that the Division may make the statutorily authorized changes even after the 20-day period has expired without a request for hearing having been filed. As so read, there is no limitation on the Division’s authority to correct errors in the decision during the 20-day period — the decision is not final, and there is no reason of which I am aware that would preclude further agency consideration of the subject matter until it becomes final, at which time ORS 657.290(1) gives the Division limited authority. We need not decide whether OAR 471-30-039 exceeds the Division’s authority; in this case, regardless of the regulation, the Division had authority to correct its decision.
Our holding in Lovendahl v. Employment Div., 26 Or App 665, 554 P2d 611, rev den (1976), does not preclude my reading of the statutes. In that case, it appears that the corrected decision was made more than 20 days after the original decision. Even though the decision was final, we held that the *39Division was authorized under ORS 657.290(1) to amend its decision on “new grounds,” albeit the same facts.
When possible, courts should avoid an interpretation of statutes that leads to a result that makes no sense. To me, it makes no sense to conclude that the Division did not have authority to do what it did here — correct an oversight. Therefore, I would reverse and remand for consideration on the merits.